Citation Nr: 0519600	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  95-28 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an illness 
manifested by memory and concentration loss.

2.  Entitlement to service connection for an illness 
manifested by fatigue.

3.  Entitlement to service connection for an illness 
manifested by headaches.

4.  Entitlement to service connection for an illness 
manifested by numbness in the hands and legs.

5.  Entitlement to service connection for an illness 
manifested by weight gain.

6.  Entitlement to service connection for an erectile 
dysfunction.

7.  Entitlement to service connection for fibromyalgia.

8.  Entitlement to service connection for a respiratory 
disorder.

9.  Entitlement to service connection for right pes planus.

10.  Entitlement to an increased disability rating for a 
service-connected  spermatocele, currently evaluated as 
noncompensably disabling.

11.  Entitlement to an increased disability rating for 
service-connected lumbar spine disability, currently 
evaluated as 10 percent disabling.

12.  Entitlement to an increased disability rating for 
service-connected cervical spine disability, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Clarke C. Barnes, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO).  


Procedural history

The veteran served on active duty from July 1989 to March 
1992.  Service in Southwest Asia during the Persian Gulf War 
is indicated by the evidence of record. 

In September 1999, the RO received the veteran's claim for 
service connection for memory and concentration problems, 
fatigue, headaches, numbness of the hands and legs, weight 
gain, an erectile dysfunction, a respiratory disorder, 
fibromyalgia, right pes planus, a spermatocele, and 
disabilities of the cervical and lumbar spine.
In a June 2000 rating decision, the RO granted service 
connection for disabilities of the cervical and lumbar spine 
and awarded 10 percent disability ratings for each.  In an 
August 2001 rating decision, the RO granted service 
connection for a spermatocele, and awarded a noncompensable 
disability rating.  

Also in August 2001, the RO continued the 10 percent ratings 
for the disabilities of the cervical and lumbar spine and 
denied service connection for the remainder of the issues 
claimed.  The veteran disagreed with the August 2001 rating 
decision, both as to the denial of service connection and as 
to the disability ratings assigned the service-connected 
disabilities.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
May 2002.  

The veteran presented testimony at a videoconference hearing, 
chaired by the undersigned Veterans Law Judge, in March 2003.  
A transcript of that hearing has been associated with the 
veteran's VA claims folder.

This matter was previously before the Board, and wad 
adjudicated in a decision dated January 2004.  In that 
decision, the Board denied each of the claims listed above.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (the Court).  

In an Order dated April 2005, based upon a Joint Motion for 
Remand signed by representatives of the veteran and the 
Secretary of Veterans Affairs, the Court vacated the Board's 
January 2004 decision and remanded the case to the Board for 
development consistent with the Court's Order.

Issues not on appeal

As was noted in the Board's January 2004 decision, this case 
is complicated, with respect to the service connection 
claims, by the presence of a psychiatric disability, 
diagnosed as somatoform disorder.  See, e.g., the Board's 
January 15, 2004 decision, pages 26-29.

The veteran stated in his March 2002 notice of disagreement 
and in his substantive appeal that the issue of entitlement 
to service connection for neuropsychological symptoms due to 
an undiagnosed illness was claimed and appealed.  While the 
veteran may believe this to be the case, the record does not 
in fact contain a rating decision addressing that issue.  In 
response to his March 2002 statement, the RO sent the veteran 
a letter seeking to further develop this issue in July 2002.  
However, in an October letter, the veteran stated that he 
wanted to drop the claim.  However, the veteran also 
inconsistently stated in the same letter that he wanted the 
neuropsychological issue to be addressed in the appeal.  

Because an appeal has not been perfected as to the issue of 
the veteran's entitlement to service connection for a 
neuropsychological disability, it is not before the Board now 
on appeal.  However, the veteran's attorney has clearly 
indicated that the veteran now wishes to pursue a claim of 
entitlement to service connection for a neuropsychiatric 
disorder.  Therefore, such a claim is referred to the RO for 
appropriate action.

The April 2005 Joint Motion for Remand indicated that a claim 
for service connection for a neuropsychological disorder may, 
upon remand, become "inextricably intertwined" with the 
claims for service connection for various diagnosed and 
undiagnosed disorders, citing Harris v. Derwinski, 1 Vet App. 
180, 181 (1991); Hoyer v. Derwinski, 1 Vet App. 208, 209 
(1991).  The Board certainly does not disagree with such an 
assessment.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This case has been remanded to the Board pursuant to an April 
2005 Joint Motion for Remand (Joint Motion), as adopted by 
the Court in its April 2005 Order.  
The Joint Motion stipulated that the claims for service 
connection for illnesses manifested by memory and 
concentration loss, fatigue, chronic headaches, numbness of 
hands and feet, and weight gain, fibromyalgia, erectile 
dysfunction, a respiratory disorder, and right pes planus 
pain should be remanded for "further development and 
readjudication" [Joint Motion at page 5].  The additional 
development was requested to determine whether the claimed 
signs and symptoms of disability can be attributed to any 
known clinical diagnosis.  See also the discussion of the 
neuropsychiatric aspect of this case, above.

Also in the Joint Motion, the parties specifically stipulated 
that the veteran's claims for increased ratings for service-
connected lumbar and cervical spine disabilities and a 
spermatocele should be "readjudicated after examinations to 
establish his current physical and neuropsychological 
conditions and limitations" [Joint Motion at page 6.]

Accordingly, this case is REMANDED to VBA for the following 
actions:

1.	VBA should arrange for general 
medical, psychological and psychiatric 
examinations of the veteran (three 
examinations).  The order in which 
such examinations are to be conducted 
should be determined by a person with 
appropriate authority at the VA 
facility at which the examinations are 
to be conducted, taking into 
consideration the medical questions 
involved.  The veteran's VA claims 
folder should be provided to the 
examiners in conjunction with the 
examinations.     

The examiner conducting the general 
medical examination should describe 
the service-connected spermatocele, 
lumbar spine disability and cervical 
spine disability and identify on any 
functional loss associated therewith, 
to include loss of range of spinal 
motion, expressed in degrees.  The 
general medical examiner should also 
provide an opinion as to whether it is 
at least as likely as not that the 
disorders for which service connection 
are claimed are attributable to a 
recognized nonpsychiatric diagnosis or 
to an undiagnosed illness stemming 
from the veteran's Persian Gulf 
service.  Should the reviewing 
physician determine that a specialist 
consultation or consultations are 
necessary, such should be scheduled.  

The psychological and psychiatric examiners 
should determine whether a psychiatric 
diagnosis, 
to include somatoform disorder, is warranted and 
if so whether any such psychiatric disorder is 
related to the veteran's military service.  The 
examiners should also comment as to how any 
psychiatric disability impacts the physical 
disabilities for which service connection or 
increased ratings are claimed.   

Reports of the examinations should be prepared 
and associated with the veteran's VA claims 
folder.	



2.  VBA should accomplish any additional 
development it deems to be necessary, and 
should take any action deemed appropriate 
with respect to the referred claim of 
entitlement to service connection for a 
neuropsychiatric disorder.  VBA should 
then readjudicate the appealed claims.  
If any of the claims remains denied, VBA 
should provide the veteran with a 
supplemental statement of the case 
addressing those issues.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


